Citation Nr: 0520867	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  97-33 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
degenerative joint disease of the lumbosacral spine.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. S. Knight, Counsel




INTRODUCTION

The veteran served on active duty from September 1976 to 
September 1990.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board remanded this matter for additional development in 
July 2003.  

In the Statement of the Case dated in September 1997, an 
additional issue of new and material evidence to reopen a 
claim of service connection for heart disease was included.  
Subsequently, this matter was disposed of in a Board remand 
dated in July 2003 and a rating decision dated in January 
2005.  Those decisions represent a full grant of that matter 
on appeal, and thus, this issue is no longer before the 
Board.  



FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  Disability associated with the veteran's service-
connected degenerative joint disease of the lumbosacral spine 
is demonstrated by tenderness and guarding due to pain 
without evidence of decreased range of motion, fatigue, 
weakness, lack of endurance, or instability.  



CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 
20 percent for degenerative joint disease of the lumbosacral 
spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71, Diagnostic Codes 5295 (2001); 38 C.F.R. 
§ 4.71, Diagnostic Codes 5235-5243 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  

A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will 
seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide 
any evidence in the claimant's possession that pertains 
to the claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In this case, the Board finds that VA provided the veteran 
with the necessary information on the VCAA.  In letters dated 
in September 2002 and March 2004, the RO notified the veteran 
of the information and evidence needed to substantiate his 
claim for an increased rating for his service-connected 
degenerative joint disease of the lumbosacral spine.  As a 
result of these letters, the veteran provided additional 
evidence in support of his claim.  The Supplemental Statement 
of the Case (SSOC) dated in January 2003 specifically 
included the applicable provisions of the VCAA.  

The rating decision on appeal which denied the veteran's 
claim was dated in July 1997, prior to the enactment of the 
VCAA.  Obviously, therefore, the veteran did not receive a 
VCAA notice prior to the initial rating decision denying his 
increased rating claim.  Nonetheless, the Board finds that 
the lack of such a pre-decision notice is not prejudicial to 
the veteran in this case.  As noted above, the VCAA notices 
were provided by the RO on two separate occasions, in 
September 2002 and again in March 2004.  The content of the 
notices fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The veteran was informed 
generally to send any evidence in his possession that had not 
already been provided that was pertinent to his claim.  It is 
also noted that after providing the veteran the first VCAA 
notice and affording him the opportunity to respond, the RO 
reconsidered the veteran's claim in the January 2003 SSOC.  
In summary, the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Therefore, the Board 
finds that to decide the appeal at this time would not be 
prejudicial to the veteran.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO obtained all post-service VA medical records 
identified by the veteran.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159(c)(2), (3) (2004).  It is noted that 
he has identified no private medical records in connection 
with this appeal.  Moreover, the veteran has been afforded 
pertinent VA medical examinations in connection with his 
claim.  The examination reports provide the necessary medical 
opinions.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary in this case.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).


Analysis

Law and Regulations:  Disability evaluations are determined 
by the application of a schedule of ratings, which is based 
on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes 
identify the various disabilities.  38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2004).  

In cases of functional impairment, evaluations are to be 
based upon the lack of usefulness, and medical examiners must 
furnish a full description of the effects of the disability 
upon the veteran's ordinary activity; this requirement is in 
addition to the etiological, anatomical, pathological, and 
prognostic data required for ordinary medical classification.  
38 C.F.R. § 4.10 (2004).

In cases involving musculoskeletal disability, the elements 
to be considered include the ability to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  38 C.F.R. 
§ 4.40 (2004).  The examinations upon which the ratings are 
based must adequately describe the anatomical damage and 
functional loss with respect to these elements.  Id.  The 
functional loss may be due to pathology such as absence of 
bone or muscle, deformity, or pain, supported by adequate 
pathological studies.  Id.  Weakness of the affected area is 
also for consideration.  Id. 

Additional factors to be considered include the reduction in 
a joint's normal excursion of movement on different planes.  
38 C.F.R. § 4.45 (2004).  Factors such as less movement than 
normal, more movement than normal, weakened movement, 
incoordination, pain on movement, swelling, or instability, 
are also to be considered.  Id.

Additionally, with any form of arthritis, painful motion is 
an important factor.  The involved joint should be tested for 
pain on both active and passive motion, while bearing weight 
and without, and if possible compared with the range of 
motion of the opposite, undamaged joint.  38 C.F.R. § 4.59 
(2004); cf. DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).

The veteran's service-connected degenerative joint disease of 
the lumbosacral spine was initially rated pursuant to 
Diagnostic Codes 5003-5295, and then, following amendments to 
the regulations, his disability was evaluated pursuant to 
Diagnostic Codes 5003-5242.  
Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003, the 
rating criteria establishes three methods of evaluating 
degenerative arthritis which is established by x-ray studies:  
(1) when there is a compensable degree of limitation of 
motion, (2) when there is a noncompensable degree of 
limitation of motion, and (3) when there is no limitation of 
motion.  Generally, when documented by x-ray studies, 
arthritis is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the joint involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.  Read together, Diagnostic Code 
5003 and 38 C.F.R. § 4.59 provide that painful motion due to 
degenerative arthritis, which is established by X-ray, is 
deemed to be limitation of motion and warrants the minimum 
rating for a joint, even if there is no actual limitation of 
motion.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 
(1991); Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 
(1991).

When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, an evaluation of 10 percent is applied for each major 
joint or group of minor joints affected by limitation of 
motion.  These 10 percent evaluations are combined, not 
added, under Diagnostic Code 5003.  An evaluation of 
20 percent is assigned for x-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. Part 4, Code 5003 (2004).

During the course of this veteran's appeal, the criteria for 
diseases and injuries of the spine have been substantially 
revised.  See 67 Fed. Reg. 54345-54349 (August 22, 2002).  

Under the former regulations that pertained to limitation of 
motion of the lumbosacral spine, Diagnostic Code 5295 
provided for a 20 percent evaluation where the veteran 
experienced muscle spasm on extreme forward bending and loss 
of lateral spine motion unilaterally in a standing position.  
To warrant the maximum rating of 40 percent under this 
diagnostic code, there needed to be evidence of severe 
strain, with listing of whole spine to opposite side, 
positive Goldthwaite's sign, with marked limitation of 
forward bending in a standing position; loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. 4.71, 
Diagnostic Code 5295 (2002).  

Effective September 26, 2003, changes were made to the 
criteria for evaluating spine disorders.  See 68 Fed. Reg. 
51454-51458 (August 27, 2003).  These revisions consist of a 
new rating formula encompassing such disabling symptoms as 
pain, ankylosis, limitation of motion, muscle spasm, and 
tenderness.  Additionally, associated neurological 
abnormalities (e.g., bowel or bladder impairment) are now for 
evaluation separately.  These changes are listed under 
Diagnostic Codes 5235-5243, with Diagnostic Code 5242 now 
embodying the recently revised provisions that pertain to 
degenerative arthritis of the spine.  

In pertinent part, the rating criteria provide for a 10 
percent rating for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis or abnormal kyphosis.  

A 30 percent rating under these criteria related solely to 
disability of the cervical spine.  

A 40 percent rating is warranted for forward flexion of the 
thoracolumbar to 30 degrees or less, or when there is 
favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (from September 26, 2003).

There are several notes set out after the diagnostic 
criteria, a summary of which is as follows.  First, 
associated objective neurologic abnormalities are to be rated 
separately under an appropriate diagnostic code.  Second, for 
purposes of VA compensation, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The normal combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the lumbosacral spine is 
240 degrees.

Third, in exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
the regulation.  Fourth, each range of motion measurement 
should be rounded to the nearest five degrees.  Id.

The formula for rating intervertebral disc syndrome based on 
incapacitating episodes provides that intervertebral disc 
syndrome (preoperatively or postoperatively) is evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under Sec. 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  With incapacitating episodes having a total 
duration of at least six weeks during the past 12 months, a 
60 percent evaluation is warranted.  With incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months, a 40 percent 
evaluation is warranted.  

For purposes of evaluations under 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  

When evaluating on the basis of chronic manifestations, 
orthopedic disabilities are to be evaluated using criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Neurologic disabilities are to be evaluated separately using 
criteria for the most appropriate neurologic diagnostic code 
or codes.

If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, each segment is to be evaluated 
on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.

Note (1) provides:  For purposes of evaluations under 5243, 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2) provides:  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Finally, note (3) provides:  If intervertebral disc syndrome 
is present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  38 C.F.R. § 4.71, Diagnostic Code 5243.  

The veteran contends that due to the increased severity of 
his symptoms associated with his service-connected 
degenerative joint disease of the lumbosacral spine, an 
evaluation in excess of the current 20 percent is warranted.  

The original rating decision dated in April 1991 in which 
service connection for degenerative joint disease of the 
lumbosacral spine was initially granted, provided for a 
20 percent evaluation based on evidence of paravertebral 
muscle spasms with slight limitation of motion.  

In February 1997, the veteran filed a claim for an increased 
rating for his service-connected degenerative joint disease 
of the lumbosacral spine, and contended that his back 
condition had gotten worse, that he was having dizzy spells, 
felt faint, and that he was unable to do anything strenuous.  

In VA outpatient records dated from September 1994 to May 
1997, the veteran complained of pain and numbness that 
affected his lower extremities.  Outpatient records reveal 
treatment for back pain, but lack any objective evidence of 
muscle spasms, decreased range of motion, listing of the 
whole spine, or any other symtomatology that would warrant an 
evaluation in excess of 20 percent under the pertinent law 
and regulations.  An x-ray series conducted in May 1996 
showed a normal lumbar spine.  

A VA examination of the spine was conducted in July 1998.  
The veteran reported that he worked in a standing position 
four out of the eight hours he worked per day as an 
Immigration Officer.  He felt pressure when bending over at 
30 to 40 degrees that lasted from 10 minutes to an hour.  He 
complained of pain in the mornings with difficulties in 
getting out of bed, and stated that sometimes the pain was 
relieved by urination at night.  The veteran also complained 
of numbness in the anterior thighs for 30 to 60 minutes, 
especially when turning and with prolonged sitting or 
standing.  The veteran reported that Motrin did not relieve 
his low back pain and that he took Sulindac for the past two 
years.  
The examiner reported that the veteran had a normal gait and 
used no assistive devices.  There was no evidence of 
deformity, swelling, or tenderness in the lumbosacral spine.  
There were mild right paravertebral spasms.  Straight leg 
raising test was painful at 60 degrees on the right side.  
Toe and heel walking was clumsy on the right side.  Right 
ankle dorsi-flexion and extension of the right first toe 
against resistance were slightly decreased.  Sensory 
examination showed decreased touch sensation on the left 
anterior thigh.  The right ankle jerk was decreased.  Range 
of motion showed forward flexion was limited to 45 degrees 
and painful.  Backward extension was 35 degrees and painless.  
Left and right lateral rotation was limited were limited to 
30 degrees with no pain.  Right flexion was limited to 20 
degrees and painful and left flexion was 30 degrees.  X-ray 
studies of the lumbosacral spine dated in July 1998 were 
negative.  The diagnosis was chronic low back pain with L5-S1 
radiculopathy on the right side with spasm and limited 
flexion.  There was no evidence of degenerative joint disease 
radiologically.  

In the VA examination report dated in October 2002, the 
veteran reported that his low back disability had been 
getting progressively worse over the course of the years.  At 
the time of the examination, the veteran reported that his 
low back pain occurred with flare-ups.  When he had his pain, 
it usually ranged from mild to very severe in intensity and 
could last from 10 minutes to an hour.  The day before the 
examination, the veteran started having an acute episode of 
back pain.  Previously, the veteran's pain was relieved by 
oxycodone, but since a month before the examination, the 
veteran reported that his pain was just relieved 
spontaneously.  The veteran's back pain did not radiate to 
any part of his body, but it was associated with stiffness 
and lack of endurance and he stated that after prolonged 
standing, he noticed some numbness to both of his legs.  

The veteran reported that he was under no treatment for his 
low back disability.  With any activities that required the 
use of his back, such as playing with his kids, bending, 
prolonged immobilization (such as lying down), his back pain 
became worse and he experienced stiffness.  Rest with 
massages and analgesic ointments made him feel better.  

The veteran denied the use of back braces, and any surgeries 
on his back.  The veteran reported that his back pain 
affected his daily activities, and when he had flare-ups, he 
was unable to do most activities in the home.  But, 
otherwise, the veteran was able to take care of the home.  
The veteran reported that his back disability affected his 
job, slowing him down, but he was able to perform his duties 
of an immigration officer.  He had called in sick twice 
during the last year because of back pain, but that occurred 
after he had worked overtime for 18 hours.  

Examination of the back showed some tenderness to deep 
palpation on the left side of the lumbosacral spine, but 
there was no evidence of muscle spasms.  Straight leg raising 
test bilaterally was negative.  Forward flexion was to 90 
degrees with mild pain that started around 80 degrees and 
ended at 90 degrees.  Extension backwards was to 30 degrees 
with mild pain that started at 20 degrees and ended at 30 
degrees, with most of the pain on the left side of the 
veteran's low back.  Lateral flexion was to 30 degrees with 
pain also to the left side that started at 20 degrees and 
ended at 30 degrees.  Rotation was to 40 degrees with mild 
pain that started around 20 degrees and ended at 40 degrees, 
but mostly to the left side.  The lower extremity strength 
was 5/5.  Both patellar reflexes and ankle jerks were 2/4 and 
there was no gross sensory deficit noticed in any aspect of 
the veteran's lower extremities.  There was no gait 
abnormality, and the veteran could walk on his toes without 
any difficulties.  

An x-ray series of the lumbosacral spine was done in October 
2002, and showed the vertebral height to be preserved and the 
intervertebral disc space to be maintained.  Minimal 
osteophyte formation was noted involving the superior, 
endplate of L4-5.  There was no evidence of spondylosis or 
listhesis.  Spinous processes and sacroiliac joints appeared 
normal.  The impression rendered was minimal degenerative 
changes involving the lumbosacral spine with no significant 
changes since the VA examination in July 1998.  The examiner 
noted that the veteran refused to have a Magnetic Resonance 
Imaging (MRI) done, but that there was no neurological 
evidence that the veteran had a pinched nerve or sciatic 
radiculopathy.  The veteran had signs of acute exacerbation 
of back strain that started the day before the examination, 
which was the cause of the pain he felt on the left side of 
his back.  

A VA spine examination was conducted in May 2004, at which 
time the veteran reported occasional flare-ups that required 
bed rest.  He complained of constant pain, moderate to severe 
in intensity in the lumbosacral area that radiated to the 
bilateral leg.  He reported that his flare-ups of low back 
pain did not interfere with his employment as an agent for 
the Department of Immigration, or with his daily activities.  
The examiner noted that there was no documentation of 
prolonged or recurrent bed rest treatment for flare-ups of 
his low back pain.  The veteran denied any symptoms of bowel 
or bladder dysfunction.  The veteran's pain had been managed 
non-surgically, with physical therapy and medication.  The 
examiner noted that the veteran had not had any trial of 
epidural steroid to the spine and no surgery to the spine.  

The examiner noted that the veteran ambulated with a 
nonantalgic gait, and required no external support for 
ambulation.  He had a normal thoracolumbar lordosis, no 
asymmetry of the spine, no ankylosis of the spine, and no 
evidence of paraspinal muscle spasm, atrophy, or fatigability 
of the spine.  The veteran had no significant guarding 
secondary to pain on examination of the spine.  The veteran 
had negative straight leg raising.  Sensory examination was 
grossly intact and it was symmetrical.  The veteran's muscle 
strength of both lower extremities was 5/5 with no evidence 
of atrophy or asymmetry of both lower extremities.  

The veteran's DTR was 2+ bilaterally.  The veteran's rectal 
examination showed perirectal sensation as well as normal 
rectal sphincter tone both voluntarily and involuntarily.  
The veteran's range of motion measured as follows: forward 
flexion, 0-90; extension, 0-25; left lateral flexion, 0-27; 
right lateral flexion, 0-30; left lateral rotation, 0-35; 
right lateral rotation, 0-37.  Repetitive motion did not show 
decreased range of motion of the spine.  The veteran had 
tenderness and guarding due to pain through the beginning to 
the end of his range of motion of his thoracolumbar spine, 
but there was no evidence of fatigue, weakness, lack of 
endurance, or instability of the spine.  There was no Waddell 
sign.  
The examiner noted that the veteran had had an x-ray study of 
the lumbosacral spine dated in November 2002, which was 
interpreted as minimal degenerative changes involving the 
lumbosacral spine with no significant interval changed noted 
from the prior x-ray study done in July 1998.  No repeat 
radiological study of the lumbosacral spine or an MRI of the 
lumbosacral spine was indicated at the time of the May 2004 
examination.  

The examiner diagnosed the veteran as having chronic low back 
pain, no focal neurological deficit, and his low back pain 
was due to degenerative arthritis of the lumbosacral spine.  
The examiner noted that the worsening of symptoms of low back 
pain was due to the natural progression of degenerative of 
the lumbosacral spine.  

Initially, it is noted that under Diagnostic Code 5003, the 
veteran's service-connected disability of degenerative joint 
disease of the lumbosacral spine is already evaluated at the 
maximum rating available under that rating criteria.  See 
38 C.F.R. § 4.71, Diagnostic Code 5003.  

Further, under the former Diagnostic Code 5295, the veteran's 
service-connected low back disability does not warrant an 
evaluation in excess of 20 percent because there is no 
competent evidence of severe strain, listing of the whole 
spine to the opposite side, a positive Goldthwaite's sign, 
marked limitation of forward bending, a loss of lateral 
motion with osteo-arthritic changes, narrowing or 
irregularity of joint space, or any of the foregoing with 
abnormal mobility on forced motion.  38 C.F.R. 4.71, 
Diagnostic Code 5295.  In the most recent medical records, 
such as the findings during the May 2004 VA examination, for 
example, there were no signs of limitations in the range of 
motion of the spine.  Although the veteran had signs of 
tenderness and guarding from his low back pain, there were no 
signs of fatigue, weakness, lack of endurance, or instability 
of the spine.  The examiner noted essentially no changes 
since the prior examination, which showed minimal 
degenerative changes involving the lumbosacral spine.  Thus, 
an evaluation in excess of 20 percent, or 40 percent as 
provided under the former Diagnostic Code 5295, is not 
warranted under these facts.  

Turning to the amended regulations, it is noted that there is 
no competent evidence of ankylosis affecting the lumbosacral 
spine; thus, there is no discussion concerning the 
application of the rating criteria that pertain to ankylosis 
of the thoracolumbar spine.  
Pursuant to the amended regulations, the Board notes that the 
veteran's service-connected lumbosacral spine disability does 
not warrant the next higher rating available under the 
pertinent rating criteria.  That is, the medical findings of 
record do not support limitations in forward flexion of the 
thoracolumbar to 30 degrees or less so as to warrant a 
40 percent evaluation.  38 C.F.R. § 4.71, Diagnostic Codes 
5235-5243.  As noted above, the regulations suggest that 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The normal combined 
range of motion of the lumbosacral spine is 240 degrees.  
Findings from the May 2004 examination indicated forward 
flexion was from 0-90, extension was from 0-25, left lateral 
flexion was from 0-27, right lateral flexion was from 0-30, 
left lateral rotation was from 0-35, and right lateral 
rotation was from 0-37.  Furthermore, the examiner noted that 
repetitive motion did not show decreased range of motion of 
the lumbosacral spine.  In this regard, the current 
20 percent evaluation adequately encompasses the limitation 
of motion of the lumbosacral spine.  

Moreover, the total combined range of motion of the 
lumbosacral spine as measured in the most recent VA 
examination totaled 244 degrees.  As noted herein, the normal 
total combined range of motion of the lumbosacral spine is 
240 degrees.  Thus, under the General Rating Formula for 
Diseases and Injuries of the Spine, the veteran's service-
connected lumbosacral spine disability with degenerative 
changes does not warrant an evaluation in excess of 
20 percent, given that the total combined range of motion of 
the lumbosacral spine measured only slightly greater than 
normal.  Thus, the 20 percent evaluation adequately 
encompasses the disability associated with the veteran's 
service-connected degenerative joint disease of the 
lumbosacral spine.  38 C.F.R. § Diagnostic Codes 5235-5243.  

Additionally, the competent evidence of record indicates that 
there are no associated neurologic abnormalities such that a 
separate rating under a separate diagnostic code is warranted 
for the veteran's service-connected degenerative joint 
disease of the lumbosacral spine.  The veteran has not 
complained of such symptoms as bowel or bladder impairment, 
and there is no medical evidence that indicates any such 
impairment.  In fact, the examiner noted during the May 2004 
examination that the veteran denied any symptoms of bowel or 
bladder dysfunction.  Although the records reflect that the 
veteran has voiced complaints of radiating pain affecting the 
lower extremities, the medical findings as noted herein are 
contrary to the veteran's complaints.  

The results from the x-ray study done in October 2002 showed 
that the vertebral height was preserved and the 
intervertebral disc space was maintained; there was minimal 
osteophyte formation involving the L4-5, with no evidence of 
spondylosis or listhesis; and the sacroiliac joints appeared 
normal.  The examiner noted that there was no neurological 
evidence of a pinched nerve or sciatic radiculopathy.  During 
the May 2004 examination, despite the veteran's complaints of 
constant radiating pain, the examiner noted a nonantalgic 
gait, no external support for ambulation, a normal 
thoracolumbar lordosis, no asymmetry of the spine, no 
ankylosis of the spine, no evidence of paraspinal muscle 
spasm, atrophy, or fatigability of the spine.  The veteran 
had negative straight leg raising, and the sensory 
examination was grossly intact and symmetrical.  Further, 
muscle strength of both lower extremities was 5/5 with no 
evidence of atrophy or asymmetry of both lower extremities.  
Thus, the competent evidence of record suggests no radiating 
pain or neurologic impairment so as to warrant a higher 
evaluation than 20 percent for the veteran's service-
connected low back disability.  

In evaluating the veteran's service-connected lumbosacral 
spine disability under the rating criteria for intervertebral 
disc syndrome based on incapacitating episodes, there is no 
competent evidence of record to substantiate incapacitating 
episodes with a total duration of at least four weeks, but 
less than six weeks during the past 12 months so as to 
warrant the next higher evaluation of 40 percent.  There is 
no medical evidence that the veteran's service-connected 
lumbosacral spine disability impairs him to this extent so as 
to warrant the next higher rating available under the 
pertinent rating criteria.  38 C.F.R. § 4.71, Diagnostic Code 
5237.  As noted repeatedly above, the veteran has been shown 
to have a normal gait, complete strength of the lower 
extremities, no paravertebral muscle spasms, sensory testing 
of the lower extremities was normal, and other than his own 
complaints, the medical evidence does not support any 
incapacitating episodes due to his service-connected 
lumbosacral spine disability.  38 C.F.R. § 4.71, Diagnostic 
Code 5237.  
Consideration has been given as to whether the veteran's 
service-connected lumbosacral spine disability has been 
affected by any functional loss such as weakness, 
incoordination, tenderness, or swelling so as to warrant 
additional compensation.  In other words, the provisions of 
38 C.F.R. §§ 4.40, 4.45 and DeLuca have been considered to 
determine if the veteran's lumbosacral spine disability would 
result in a higher rating.  Nonetheless, in spite of the 
veteran's reports of pain and limitations, there is no basis 
for awarding an evaluation in excess of 20 percent for his 
disability manifested by degenerative joint disease of the 
lumbosacral spine.  The medical evidence of record suggests 
that those factors do not impact the veteran's activities in 
a significant way.  

Considering the objective findings of record, the veteran's 
service-connected lumbosacral disability is not productive of 
the level of disability required for a higher evaluation than 
the current 20 percent.  Despite the veteran's statements to 
the contrary, the severity of his lumbosacral spine 
disability is not so disabling as to result in severe 
symptomatology or such limitations so as to favor a rating 
beyond the current 20 percent.  

In sum, the disability picture portrayed by the evidence in 
this case is characterized primarily by minimal limitations 
due to pain associated with the low back.  Medical 
conclusions and x-ray studies have been interpreted as 
showing minimal to mild degenerative changes of the 
lumbosacral spine, but otherwise, the medical findings 
consist of no more than minimal to mild symptomatology, 
including degenerative joint disease of the lumbosacral 
spine.  Therefore, impairment associated with the veteran's 
service-connected degenerative joint disease of the 
lumbosacral spine more nearly approximates a 20 percent 
rating.  Thus, the veteran's claim of an evaluation in excess 
of 20 percent for degenerative joint disease of the 
lumbosacral spine disability is denied.  








ORDER

Entitlement to an evaluation in excess of 20 percent for 
degenerative joint disease of the lumbosacral spine is 
denied.  




	                        
____________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


